On Motion for Preliminary Injunction:
This matter came on for hearing upon plaintiff’s application for a preliminary injunction.
The relevant factual background to the application is as follows. Plaintiff seeks to rebuild a house on certain communal land "Suasua" of the Nua family of Ta’u, Manu’a. The structure that had existed on the lands was destroyed by the hurricane that occurred earlier this year. Plaintiff consulted defendant Nua, the senior matai of the Nua family, who refused to give his consent to the rebuilding. It is the matai’s position that *60defendant, who is said to have a number of other homes elsewhere in Ta’u, had abandoned the preexisting structure sought to be rebuilt many years ago. The matai has intentions of building a support facility to the family’s guest house on the location in question.
On the above, plaintiff seeks a preliminary injunction to enjoin the matai and family from interfering with his (plaintiff’s) intended building plans.
The Court is of the unanimous opinion that the interlocutory order sought is inappropriate under the circumstances. Such an order would serve to preempt what is properly the matai’s decision making sphere, prior to the opportunity to hear this matter on the merits, and in effect to facilitate positively a change in the status quo through judicial order.
Further, under A.S.C.A. § 43.1301 (j), plaintiff is required to demonstrate great or irreparable injury. No such showing has been made, whereas plaintiff has admitted on the stand that he is not put out of living quarters without the intended rebuilding.
The Court will accept, however, the suggestion of defendant to maintain the status quo by enjoining either party’s use of the location in question for building proposes, pending final disposition hereof.
Pursuant to A.S.C.A. § 43.0303(a)(3), an order will issue accordingly.
It is hereby Ordered that both parties are enjoined, pending further order of Court, from building any structure on that portion of the communal lands “Suasua" that was the location of a structure previously occupied by plaintiff Niumata Mailo and destroyed by Hurricane Tusi in January, 1987.